Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and argument with respect to pending claims 1-15 have been fully considered. In view of the amendment of claim 1, the rejection of the claim under 35 USC § 112 (b) is withdrawn. The argument regarding the rejection under 35 USC § 103 of the claims is rendered moot in view of new ground(s) of rejection necessitated by the amendment of the pending claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Onofrio (US 20220144219 A1) in view of Schaye (US 20200353862 A1) and Horibe et al. (US 20210009086 A1).

Regarding claim 1, D'Onofrio discloses a vehicle front structure comprising: a bracket (Figs. 1A-2D, 2A-2B, 4A, frame 350) disposed between a part of a back surface of a license plate (license plate 105) and a (¶0094: mounting surface 147 of the vehicle 100), the bracket fastening the license plate to (¶0094: the license plate 105 positioned against the frame 350); and a washer having a nozzle, the washer configured to move forward, (Figs. 5-7, ¶0104: a lens cleaning system 400 that is installed onto the vehicle 100A, and illustrates the position of the nozzle 340 in relation to the position of the lens 115. The nozzle assembly 530 includes the nozzle 340 having an adjustable aim), wherein the bracket comprises one or a plurality of supporting portions protruding on the washer side (Fig. 4A-4B, 5, ¶0094: The frame 350 may be a flat plate including a back surface 351 with support features 352A1, 352A2, 353B1, 352B2)  and supporting the license plate from the back side thereof (¶0094: first through fourth (top and bottom pairs) support features 352A1, 352A2, 353B1, 352B2, which may be integral standoffs with respective center fastener receiving apertures configured to receive respective fasteners, provide first and second upper seating surfaces 353A1, 353A2 (generally referred to as 353A) and first and second lower seating surfaces 353B1, 353B2 (generally referred to as 353B) for positioning the license plate 105 against the frame 350).
D'Onofrio discloses a bracket  disposed between a part of a back surface of a license plate  and a  mounting surface 147 of the vehicle 100, However, D'Onofrio is silent regarding  a front grill, the bracket fastening the license plate to the front grille, a sensor which monitors the front of a vehicle, and the washer configured to move forward, in a vehicle longitudinal direction.
However, Schaye discloses a front grill, the bracket fastening the license plate to the front grille (Figs. 1, 2, 4, ¶¶0035, 0048), and a sensor which monitors the front of a vehicle (¶0040:sensors may be contained on the PCBs 206a and 206b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify D'Onofrio by utilizing  a front grill, the bracket fastening the license plate to the front grille, and a sensor which monitors the front of a vehicle, for providing an improved automotive and pedestrian safety system (Schaye: ¶0023). 
Furthermore, Horibe discloses  the washer configured to move forward, in a vehicle longitudinal direction (Figs. 1, 4, 7, ¶0071: the actuator moves the nozzle body 82 such that the end portion of the nozzle body 82 is disposed forward of the surface 3a of the rear emblem 3 in the imaging direction above the surface 3a of the rear emblem 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify D'Onofrio in view of Schaye by utilizing the washer configured to move forward, in a vehicle longitudinal direction as taught by Horibe in order to inhibit applied cleaning liquid from spoiling the outer appearance of the vehicle (Horibe: ¶0006). 
Regarding claim 2,  D'Onofrio discloses the vehicle front structure according to claim 1, wherein the plurality of supporting portions of the bracket (Figs. 4A-4B: frame 352) are disposed on respective sides of the washer  to thereby sandwich the washer (pump 305).
Regarding claim 4, D'Onofrio discloses the vehicle front structure according to claim 1, wherein the washer (pump 300) is disposed below a body of the bracket (Figs. 6, 6A) in order to clean the sensing surface disposed (¶0104: FIG. 7 is a side view of an embodiment of a lens cleaning system 400 that is installed onto the vehicle 100A… the nozzle 340 is positioned below the camera 110 in the vertically downward direction 16, and within the camera 110 field of view 140) except for “in order to clean the sensing surface disposed below the license plate.” However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Onofrio by rearranging the vehicle structure disclosed in D'Onofrio and arrive at the claimed invention (i.e., clean the sensing surface disposed below the license plate), since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 5,  D'Onofrio discloses the vehicle front structure according to claim 1, wherein the washer (nozzle assembly 530) is disposed above a body of the bracket (Fig. 6, 6A, frame 352) in order to clean the sensing surface disposed above the license plate (¶0104: FIG. 7 is a side view of an embodiment of a lens cleaning system 400 that is installed onto the vehicle 100A… the nozzle 340 is positioned below the camera 110 in the vertically downward direction 16, and within the camera 110 field of view 140).
Regarding claim 6,  D'Onofrio discloses the vehicle front structure according to claim 1, wherein the washer is disposed on the vehicle right of a body of the bracket (Fig. 10A-10B: nozzle assembly 530) in order to clean the sensing surface disposed on the vehicle right of the license plate (camera 110).
Regarding claim 7 ,  D'Onofrio discloses the vehicle front structure according to claim 1, wherein the washer is disposed on the vehicle left of a body of the bracket  (Fig. 10A-10B: nozzle assembly 530) in order to clean the sensing surface disposed on the vehicle left of the license plate (camera 110).
Regarding claim 8, D'Onofrio discloses a vehicle front structure comprising: a bracket (Figs. 1A-2D, 2A-2B, 4A, frame 350) disposed between a part of a back surface of a license plate (license plate 105) and a (¶0094: mounting surface 147 of the vehicle 100), the bracket fastening the license plate to (¶0094: the license plate 105 positioned against the frame 350); and a washer configured to move forward, (Fig. 4A-4B, 5, ¶0094: The frame 350 may be a flat plate including a back surface 351 with support features 352A1, 352A2, 353B1, 352B2)  and supporting the license plate from the back side thereof (¶0094: first through fourth (top and bottom pairs) support features 352A1, 352A2, 353B1, 352B2, which may be integral standoffs with respective center fastener receiving apertures configured to receive respective fasteners, provide first and second upper seating surfaces 353A1, 353A2 (generally referred to as 353A) and first and second lower seating surfaces 353B1, 353B2 (generally referred to as 353B) for positioning the license plate 105 against the frame 350).
D'Onofrio discloses  a bracket  disposed between a part of a back surface of a license plate  and a  mounting surface 147 of the vehicle 100, However, D'Onofrio is silent regarding  a front grill, the bracket fastening the license plate to the front grille, a sensor which monitors the front of a vehicle, and the washer configured to move forward, in a vehicle longitudinal direction, from a non-cleaning position to a cleaning position. 
However, Schaye discloses a front grill, the bracket fastening the license plate to the front grille (Figs. 1, 2, 4, ¶¶0035, 0048), and a sensor which monitors the front of a vehicle (¶0040:sensors may be contained on the PCBs 206a and 206b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify D'Onofrio by utilizing  a front grill, the bracket fastening the license plate to the front grille, and a sensor which monitors the front of a vehicle, for providing an improved automotive and pedestrian safety system (Schaye: ¶0023). 
Furthermore, Horibe discloses  the washer configured to move forward, in a vehicle longitudinal direction, from a non-cleaning position to a cleaning position (Figs. 1, 4, 7, ¶0071, 0081: The actuator changes the position of the nozzle body 82 from the position where (the end portion of) the nozzle body 82 is stored inside the vehicle body 4. The actuator changes the position of the nozzle body 82 to a position where (the end portion of) the nozzle body 82 projects forward of the surface 3a of the rear emblem 3 in the imaging direction above the surface 3a of the rear emblem 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify D'Onofrio in view of Schaye by utilizing the washer configured to move forward, in a vehicle longitudinal direction as taught by Horibe in order to inhibit applied cleaning liquid from spoiling the outer appearance of the vehicle (Horibe: ¶0006). 
Regarding claim 9, D'Onofrio in view of Schaye and Horibe discloses the vehicle front structure according to claim 8. Horibe in paragraphs [0022], [0098], [0071], [0081] further discloses the camera device 1 that includes the cleaning nozzle 6 having a nozzle body 82 disposed above a number plate of the vehicle. The nozzle body 82 is stored in a portion inward of the vehicle body 4, and the actuator changes the position of the nozzle body 82 to a position where it projects forward to a cleaning position. Accordingly,  Horibe teaches wherein the washer is positioned rearward of the back surface of the license plate in the non- cleaning position and the cleaning position. The motivation statement set forth above with respect to claim 8 applies here. 
Regarding claim 10, claim 10 is drawn to a system claim and recites the limitation analogous to claim 2. Thus, claim 10 is rejected due to similar reason set forth above with respect to claim 2.  
Regarding claim 12, claim 12 is drawn to a system claim and recites the limitation analogous to claim 4. Thus, claim 12 is rejected due to similar reason set forth above with respect to claim 4.  
Regarding claim 13, claim 13 is drawn to a system claim and recites the limitation analogous to claim 5. Thus, claim 13 is rejected due to similar reason set forth above with respect to claim 5.  
Regarding claim 14, claim 14 is drawn to a system claim and recites the limitation analogous to claim 6. Thus, claim 14 is rejected due to similar reason set forth above with respect to claim 6.  
Regarding claim 15, claim 15 is drawn to a system claim and recites the limitation analogous to claim 7. Thus, claim 15 is rejected due to similar reason set forth above with respect to claim 7.  
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Onofrio (US 20220144219 A1) in view of Schaye (US 20200353862 A1) as applied to claim 1, and further in view of Grimm (US 20070150196 A1).

Regarding claim 3, D'Onofrio  in view of Schaye does not explicitly disclose wherein the sensor is a LiDAR configured to sense an object in front of the vehicle.
However, Grimm discloses wherein the sensor is a LiDAR configured to sense an object in front of the vehicle (¶0029: a lidar (116) sensor positioned at the front of a vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify D'Onofrio  in view of Schaye by utilizing  wherein the sensor is a LiDAR configured to sense an object in front of the vehicle, as taught by Grimm, for improving the performance of collision avoidance  a vehicle (Grimm:¶0006). 
Regarding claim 11, claim 11 is drawn to a system claim and recites the limitation analogous to claim 3. Thus, claim 11 is rejected due to similar reason set forth above with respect to claim 3.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488